DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
The 102 rejection set forth in the non-final rejection of 2/24/21, pages 2-3, paragraphs 2-3 have been withdrawn in favor of the new rejection set forth below.
REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazeto et al. (US 9290636) in view of Hashimoto et al. (US 2019/0077945).
	Kazeto discloses an ethylene-vinyl alcohol copolymer composition comprising:
(A) an ethylene-vinyl alcohol copolymer (column 3, line 28 through column 5, line 4); (B) an antioxidant (column 5, lines 5-34); and (C) a sorbic acid ester (column 7, line 30 through column 8, line 49, note that the sorbic acid ester is the preferred material); 
Kazeto does not disclose wherein the sorbic acid ester is either methyl sorbate or ethyl sorbate.
Hashimoto discloses an ethylene-vinyl alcohol copolymer composition (paragraph [0002]) comprising either methyl sorbate or ethyl sorbate (paragraph [0045], Examples 2 and 3) for the purpose of providing improved color resistance (paragraph [0002]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the sorbic acid ester is either methyl sorbate or ethyl sorbate in Kazeto in order to provide improved color resistance as taught or suggested by Hashimoto.
It is noted that as set forth in MPEP 2151, “AIA  35 U.S.C. 102(d) defines "effectively filed" for the purpose of determining whether a particular U.S. patent document is prior art under AIA  35 U.S.C. 102(a)(2) to a claimed invention. A U.S. 
As set forth above, the effective filing date for Hashimoto therefor is the foreign patent application date of 5/26/16 which is before the earliest possible effective filing date of the present application 11/22/17.	
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/16/21 have been carefully considered but are moot since the 102 rejection set forth in the non-final rejection of 2/24/21, pages 2-3, paragraphs 2-3 have been withdrawn in favor of the new 103 rejection set forth above.  The combined teachings of Kazeto and Hashimoto disclose an EVOH composition comprising either methy sorbate or ethyle sorbate as set forth in the 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 21, 2021